Citation Nr: 1602235	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-21 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that SMC based on the need for aid and attendance or at the housebound rate is warranted.  He maintains that his service-connected schizophrenia requires him to need an aide for his activities of daily living.  The Veteran is also service connected for residuals of a fractured nose; however, service connection for residuals of a head injury has been explicitly denied by VA.

In September 2011, the Veteran submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by his private physician, P. K. Garg, M.D., in May 2011.  Dr. Garg indicated that the Veteran was in need of aid and assistance due to his chronic schizophrenia as well as a cognitive disorder not otherwise specified caused by a closed head injury.  

The RO denied the claim of entitlement to SMC on the basis that it appeared that the Veteran's need for assistance was caused by residuals from his non-service-connected head injury.  

Subsequently, in April 2014, Dr. Garg submitted a statement indicating that the Veteran was "in need of assistance and aid for medication, meals, and general supervision due to service-connected schizophrenia."  Significantly, this statement made no mention of the Veteran's non-service-connected residuals of a head injury, suggesting that the Veteran was in need of assistance and aid due to his service-connected schizophrenia alone.  

In addition, in his May 2014 substantive appeal, the Veteran's representative indicated that his service-connected schizophrenia has worsened over the past year and has necessitated a number of hospitalizations.  

Since the evidence of record is conflicting and it is not clear whether the infirmities that limit the Veteran and may require SMC are based on his service-connected or non-service-connected disabilities, a VA aid and attendance examination is necessary in order to make a determination in this claim.  Because entitlement to this benefit cannot be established or confirmed without a current VA examination, the Veteran should be scheduled for a VA examination in this regard.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated.  The Veteran should be asked to provide consent for VA to obtain private medical records, if any.
 
2.  Following completion of the above, schedule the Veteran for a VA SMC aid and attendance/housebound examination to determine whether he is in need of aid and attendance or whether he is housebound.  All indicated studies should be performed.  

In particular, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual.  The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  

The examiner should provide supporting rationale for any opinion reached.  If the examiner is unable to render an opinion without resorting to pure speculation, then he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

It is important to note that the examiner should only ascertain if the Veteran meets the medical criteria for aid and attendance or is housebound based on his service-connected disabilities alone.  His non-service-connected disabilities cannot be considered in this regard.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the determination remains unfavorable to the Veteran, then he and his attorney should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




